     Case 2:20-cv-01796-JAD-VCF Document 30
                                         29 Filed 01/19/21
                                                  01/13/21 Page 1 of 2
                                                                     3



1    Youssef H. Hammoud, (CA #321934)
2    (Admitted pro hac vice)
     PRICE LAW G ROUP, APC
3    6345 Balboa Blvd., Suite 247
4    Encino, CA 91316
     T: (818) 600-5596
5    F: (818) 600-5496
6    E: youssef@pricelawgroup.com
7    Steven A. Alpert, NV Bar #8353
8    PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
9    Las Vegas Nevada, 89118
10   Phone: 702-794-2008
     alpert@pricelawgroup.com
11   Attorneys for Plaintiff,
12   Noel Fuentes
13                       UNITED STATES DISTRICT COURT
14                            DISTRICT OF NEVADA
15
16   NOEL FUENTES,                            Case No.: 2:20-cv-01796-JAD-VCF
17                     Plaintiff,             STIPULATION AND ORDER FOR
18                                            DISMISSAL WITH PREJUDICE
     v.                                       AS TO DEFENDANT EQUIFAX
19                                            INFORMATION SERVICES, LLC
20   MIDLAND FUNDING LLC;
     EXPERIAN INFORMATION                              ECF No. 29
21
     SOLUTIONS, INC.; EQUIFAX
22   INFORMATION SERVICES, LLC,
23
                       Defendants.
24
25
           Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Noel Fuentes
26
     (“Plaintiff”) and Defendant Equifax Information Services, LLC (“Equifax”), by and
27
28   through undersigned counsel, hereby stipulate that this action and all claims and
                                             1
     Case 2:20-cv-01796-JAD-VCF Document 30
                                         29 Filed 01/19/21
                                                  01/13/21 Page 2 of 2
                                                                     3



1    defenses asserted therein be dismissed with prejudice as to Defendant Equifax. The
2
     parties shall bear their own attorneys’ fees and costs.
3
4                                                        RESPECTFULLY SUBMITTED,

5    DATED: January 13, 2021                             DATED: January 13, 2021
6
     By: /s/ Youssef H. Hammoud                          By: /s/ Jeremy J. Thompson
7    Youssef H. Hammoud, (CA #321934)                    Jeremy J. Thompson
8    (Admitted pro hac vice)                             Nevada Bar No. 12503
     PRICE LAW GROUP, APC                                CLARK HILL PLLC
9    6345 Balboa Blvd., Suite 247                        3800 Howard Hughes Drive, Suite 500
10   Encino, CA 91316                                    Las Vegas, Nevada 89169
     T: (818) 600-5596                                   Telephone: (702) 862-8300
11   F: (818) 600-5496                                   Facsimile: (702) 862-8400
12   E: youssef@pricelawgroup.com                        Email: jthompson@clarkhill.com
                                                         Attorneys for Defendant,
13   Steven A. Alpert, NV Bar #8353                      Equifax Information Services, LLC
14   PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
15   Las Vegas Nevada, 89118
16   Phone: 702-794-2008
     alpert@pricelawgroup.com
17   Attorneys for Plaintiff,
18   Noel Fuentes
19
20
                                          IT IS SO ORDERED.
21
22        Based on the stipulation between plaintiff and defendant Equifax Information Services, LLC
     [ECF No. 29], which I construe as a ______________________________________
                                             joint motion under Local Rule 7-1(c) because it was signed
23   by fewer than all the parties or their attorneys, and with
                                             Hon. Jennifer   A.good  cause appearing, IT IS HEREBY
                                                                 Dorsey
     ORDERED that ALL CLAIMS AGAINST Equifax Information Services, LLC are DISMISSED
24                                           UNITED STATES DISTRICT JUDGE
     with prejudice, each side to bear its own fees and costs.
25
                                                   _________________________________
26                                        DATED: ___________________________
                                                   U.S. District Judge Jennifer A. Dorsey
27                                                 Dated: January 19, 2021

28
                                                   -2-
